United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.D., Appellant
and
U.S. POSTAL SERVICE, BAY VALLEY
PERFORMANCE CLUSTER, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-358
Issued: September 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2010 appellant filed a timely appeal from the May 27, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for a
period of total disability. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had total
disability beginning April 2, 2009 due to her work-related right shoulder injury.
FACTUAL HISTORY
On November 17, 2008 appellant, then a 36-year-old modified city carrier, filed an
occupational disease claim alleging that she sustained a right shoulder injury due to her repetitive
1

5 U.S.C. §§ 8101-8193.

work duties. OWCP accepted that appellant sustained impingement syndrome of her right
shoulder.
Appellant did not stop work but began working in a light-duty position for six hours per
day. The job restricted her to casing mail with her left hand. Appellant was restricted from
repetitive reaching with her right hand at or above mid chest level and could not lift more than 10
pounds on an intermittent basis. She was allowed to rest her right arm for 2 to 3 minutes every
20 to 30 minutes and she engaged in express mail delivery for up to one hour per day with her
right hand. This modified work was based on restrictions recommended by Dr. Jerald Gerst, an
attending Board-certified internist.
On December 9, 2008 Dr. Gerst indicated that on examination, November 13, 2008,
appellant exhibited tenderness of the supraspinatus tendon, just proximal to the acromion
process, and tenderness over the distal infraspinatus tendon and in the subacromial area. There
was markedly decreased range of motion of the right shoulder, with forward flexion limited to
110 degrees and abduction limited to 135 degrees. Impingement testing of the right shoulder
was positive. Dr. Gerst indicated that when appellant was seen on November 25, 2008 there was
somewhat less tenderness of the right shoulder as well as freer range of motion. Impingement
testing was only very slightly positive at that time.
Magnetic resonance imaging (MRI) scan testing obtained on January 27, 2009 showed
findings consistent with impingement syndrome of the right shoulder (including a Type II
acromion process) and moderate overall supraspinatus tendinosis with focal bursal surface partial
tearing (50 percent of tendon). On February 5, 2009 Dr. Gerst indicated that there was no
significant change in his examination of appellant’s right shoulder condition. He diagnosed right
shoulder impingement syndrome.
In a March 31, 2009 report, Dr. Gerst stated that on examination appellant exhibited
tenderness of her right shoulder. Right shoulder flexion was to about 145 to 150 degrees and
abduction was to about 125 to 130 degrees with discomfort on the last 20 degrees of shoulder
motion. Dr. Gerst diagnosed right shoulder impingement syndrome and partial thickness right
rotator cuff tear. He indicated that he was taking appellant off work and stated that he was
hoping that, with the combination of corticosteroid injection and rest, right shoulder surgery
could be avoided.2 Dr. Gerst posited that, if she could not get reasonable relief and could not
resume her home exercise program, the possibility of surgery would have to be considered. He
indicated that appellant should take off work until the next appointment on April 10, 2009.
Appellant filed claims alleging that she had total disability beginning April 2, 2009 due
to her work-related right shoulder injury.
In an April 27, 2009 report, Dr. Gerst stated that appellant had been on modified work
status for some time, but noted that her right shoulder symptoms did not resolve. Diagnostic
testing from January 2009 demonstrated a Type II acromion process (a downsloping acromion)
and a 50 percent fraying or tearing of the supraspinatus tendon. Dr. Gerst noted that by the time
2

On March 23, 2009 Dr. Robert Malstrom, an attending Board-certified orthopedic surgeon, performed a
corticosteroid injection of appellant’s right subcromial space and returned her to modified-duty employment.

2

of appellant’s March 23, 2009 visit to Dr. Malstrom she had not experienced much improvement.
He stated that, in order to maximize the potential benefit from Dr. Malstrom’s corticosteroid
injection, appellant was taken off work. Dr. Gerst noted that appellant had been on vacation for
about a month, from mid-February to mid-March 2009, and had improved significantly in that
interval. He diagnosed right shoulder impingement syndrome, secondary to rotator cuff
tendinitis, with a 50 percent partial thickness tear of the supraspinatus tendon and stated:
“Although I did consider sending [appellant] back to modified work I felt that our
best chance of avoiding surgery depended upon a combination of cautious
resumption of rotator cuff strengthening and continued avoidance of repetitive use
of the right upper extremity. [Appellant] is at something of a mechanical
disadvantage, with the Type II acromion, and I felt that she needed the extra
advantage that being off work provided. It is my intention to return her to
modified work status at her next visit with me, which is on May 18, 2009.”
In a May 7, 2009 decision, OWCP denied appellant’s claim on the grounds that she did
not submit sufficient medical evidence to establish that she sustained total disability beginning
April 2, 2009 due to her work-related right shoulder injury. It indicated that Dr. Gerst took
appellant off work due to a fear of future injury, but that this was not a valid reason to find total
disability.
In a July 1, 2009 statement, appellant requested reconsideration of her claim and noted,
“My doctor stated that if I did return to work, even with modified tasks, a full tear is possible
which would result in surgery.”
In a May 18, 2009 report, Dr. Gerst indicated that he was keeping appellant off work
from May 18 to June 15, 2009. He indicated that she was still exhibiting signs of right rotator
cuff impingement and stated, “I feel that she is vulnerable to recurrence of her problem, with
possible extension of a partial-thickness rotator cuff tear to a full-thickness tear, if a return to
modified work is attempted at this point.”
In a May 26, 2009 report, Dr. Gerst indicated that he was explaining why he had kept
appellant off work since April 2009. He stated:
“We are actually trying to avoid two rather different surgeries. The simpler
surgery would be a subacromial decompression, and, while what I said certainly
applies to that surgery, I would have been much more inclined to return her to
work sooner if that were all that was at risk. However, the much greater risk is
that we would extend her partial thickness rotator cuff tear to a full-thickness tear,
necessitating a repair and a much longer post-operative recuperative period (of
probably six to eight months, possibly up to a year), and a compromised recovery.
In my experience, and that of every orthopedist I know, full-thickness tears, with
repairs, are never quite the same, no matter how skillful the surgeon.
“I was, quite frankly, unpleasantly surprised that she had a full-thickness tear on
MRI [scan]. I did not suspect this clinically, and I usually have a reasonably good
suspicion of this degree of damage. Therefore, I was significantly more inclined

3

to be more protective, in order to prevent this complication, which would have
been far more expensive, in terms of both actual medical treatment and lost time
postoperatively, and would have, with a high degree of certainty, left her with a
substantially lesser functional outcome.
“It is my intention to bring her back to work gradually and cautiously; backing off
if her symptoms should flare, and requesting repeat orthopedic evaluation in this
eventuality.”
In a September 2, 2009 decision, OWCP affirmed its May 7, 2009 denial of appellant’s
disability claim.
In an October 9, 2009 report, Dr. Gerst stated that it appeared that the denial of
appellant’s claim was based upon the presumption that he kept her off work solely because of his
concern that a full-thickness tear could develop from her partial-thickness tear. He indicated that
he felt that it was likely that the partial thickness tear had developed while she was on modified
duty. The existence of the tear, as demonstrated by the January 27, 2009 MRI scan of the right
shoulder, implied that while appellant was working modified duty since November 13, 2008 she
was progressively grinding her way through her rotator cuff. Dr. Gerst stated that appellant was
progressively symptomatic from November 13, 2008 until she left for about a month’s vacation
from mid February to mid March 2009. Shortly after her return, appellant was seen by
Dr. Malstrom and was given a corticosteroid injection which really did not produce much relief.
Dr. Gerst further stated:
“She only worked a few days in March, after her return from vacation, before I
took her off work. During those few days, she was getting worse. I had, I feel,
both at the time and in retrospect, solid, objective evidence that her symptoms
represented a progressive, gradual tearing (actually a grinding-through) of the
rotator cuff by her Type II (downsloping) acromion process, even with modified
work, with marked restriction of the use of the right upper extremity. This is not
speculation or fear, it is prudent extrapolation. I felt, both at the time and in
retrospect, that the only course of action that stood any chance of avoiding a fullthickness tear was to halt the process that was causing it and to allow her to focus
on strengthening the rotator cuff muscles, and their tendons, with exercise, so that
she could return to modified work (and, it is to be hoped, eventually regular
work).”
In a May 27, 2010 decision, OWCP affirmed its September 2, 2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally

4

related to the employment injury.3 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the compensable employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4 It is well established that the possibility
of future injury constitutes no basis for the payment of compensation.5
ANALYSIS
In the present case, OWCP accepted that appellant sustained impingement syndrome of
her right shoulder. Starting in November 2008, appellant began working in a light-duty position
for six hours per day. The modified work was based on restrictions recommended by Dr. Gerst,
an attending Board-certified internist.6 Appellant worked at modified duty until mid February
when she was off work for approximately a month for vacation. She then returned to modified
duty until March 31, 2009. Appellant filed claims alleging that she had total disability beginning
April 2, 2009 due to her work-related right shoulder injury.
In several reports dated between March and October 2009, Dr. Gerst posited that
appellant should be kept off work beginning in April 2009. In a March 31, 2009 report,
Dr. Gerst stated that on examination appellant exhibited tenderness of her right shoulder. Right
shoulder flexion was to about 145 to 150 degrees and abduction was to about 125 to 130 degrees
with discomfort on the last 20 degrees of shoulder motion. Dr. Gerst diagnosed right shoulder
impingement syndrome and partial thickness right rotator cuff tear.7 He indicated that he was
taking appellant off work and stated that he was hoping that, with the combination of a
March 2009 corticosteroid injection and rest, right shoulder surgery could be avoided. In his
later reports, Dr. Gerst reported similar examination findings and repeated his assertion that he
was keeping appellant off work to avoid a progression of her right rotator cuff tear and a possible
need for surgery to repair a full-thickness right rotator tear at a later date.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

5

Gaeten F. Valenza, 39 ECAB 1349, 1356 (1988).

6

The job restricted appellant to casing mail with her left hand. She was restricted from repetitive reaching with
her right hand at or above mid chest level and could not lift more than 10 pounds on an intermittent basis. Appellant
was allowed to rest her right arm for 2 to 3 minutes every 20 to 30 minutes and she engaged in express mail delivery
for up to one hour per day with her right hand.
7

MRI scan testing obtained on January 27, 2009 showed findings consistent with impingement syndrome of the
right shoulder (including a Type II acromion process) and moderate overall supraspinatus tendinosis with focal
bursal surface partial tearing (50 percent of tendon).

5

The Board finds that these reports are of limited probative value to support work-related
total disability beginning April 2, 2009. It is well established that the possibility of future injury
constitutes no basis for the payment of compensation.8 It appears that Dr. Gerst kept appellant off
work to avoid a worsening of her right rotator cuff tear in the future. Dr. Gerst did not provide a
rationalized medical opinion addressing how appellant’s claimed total disability was due to the
accepted work injury, impingement syndrome of the right shoulder. He did not explain how this
condition had worsened to the point that appellant could no longer perform her limited-duty
position. Dr. Gerst noted that she performed modified duty under his limitations from
November 2008 and noted no significant change to her shoulder on February 5, 2009. Thereafter,
appellant was away from work on vacation until mid March. Dr. Gerst did not record any history of
appellant or her activities while away from work.
In an October 9, 2009 report, Dr. Gerst indicated that avoiding surgery was not the only
reason he kept appellant off work since April 2009. Rather, he indicated that her right shoulder
condition had deteriorated as evidenced by a partial right rotator cuff tear which was observed on
diagnostic testing in January 2009. Dr. Gerst posited that this tear occurred while appellant was
performing modified work since November 2008. The Board notes, however, that OWCP did
not accept that she sustained a work-related right rotator cuff tear. Moreover, Dr. Gerst has not
provided a sufficiently rationalized medical opinion explaining the specific work factors which
caused or contribute to such a condition, or eliminated any intervening activities while appellant
was on vacation as causative. Such rationale is necessary as she had been performing limited
duties with her right arm since November 2008.
For these reasons, appellant has not established that she sustained total disability
beginning April 2, 2009 due to her work-related right shoulder injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained total disability beginning April 2, 2009 due to her work-related right shoulder injury.

8

See supra note 5.

6

ORDER
IT IS HEREBY ORDERED THAT the May 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

